—Order, Supreme Court, New York County (David Saxe, J.), entered November 29, 1995, which, inter alia, awarded plaintiff temporary maintenance and child support and interim counsel fees, and directed defendant to continue paying the mortgage and maintenance on the marital apartment, and order, same court and Justice, entered March 21, 1996, which, upon granting defendant’s motion for reargument, reduced the temporary maintenance award from $150 to $110 a week but otherwise adhered to the prior order, and denied defendant’s motion for permission to sell the parties’ New Jersey property, unanimously affirmed, without costs.
The court properly considered the factors listed in Domestic Relations Law § 236 (B) (6) in setting temporary maintenance, including the directive that defendant continue to pay the costs of maintaining the marital residence (see, e.g., Moshy v Moshy, 227 AD2d 182). In view of the vast disparity in the parties’ income, the court properly deviated from the statutory formula for child support (Domestic Relations Law § 240 [1-b] [f] [1]; see, Formato v Formato, 173 AD2d 274), "and awarded interim counsel fees in an appropriate amount (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879). We have considered defendant’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.